Title: To George Washington from William Heath, 13 May 1783
From: Heath, William,Paterson, John
To: Washington, George


                  
                     
                     Dear General,
                     Cantonment of New Windsor. May 13. 1783
                  
                  It appearing by letters which have passed between lieutenant colonel Ezra Newhall of the 4. Massachusetts regiment and captain Bowman of the 5., regiment that the latter consents that the arrest which has been served on the former in consequence of charges exhibited by him, should be withdrawn—In consequence whereof we beg leave to submit to your excellency the withdrawing the arrest accordingly.  We have the honor to be, With the most perfect respect, Your Excellency’s Most obedient servants,
                  
                     W. Heath
                     John Paterson B.G.
                     
                     John Greaton
                     R. Putnam
                  
               